


110 HCON 391 IH: Recognizing the disparities that are

U.S. House of Representatives
2008-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. CON. RES. 391
		IN THE HOUSE OF REPRESENTATIVES
		
			July 17, 2008
			Ms. Clarke (for
			 herself and Mr. Towns) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Financial
			 Services
		
		CONCURRENT RESOLUTION
		Recognizing the disparities that are
		  associated with predatory lending abuses in minority communities and expressing
		  the sense of the Congress that as new abuses continue to emerge, such laws
		  should ensure that all those responsible for representing and protecting
		  families have the authority to act to address these new
		  problems.
	
	
		Whereas minorities have a long history of rejection by
			 prime-rate lenders;
		Whereas subprime mortgages are typically offered to
			 borrowers who do not meet the credit standards for borrowing in the prime
			 market and these loans cater to people with blemished credit records or little
			 experience with debt;
		Whereas inadequate attention has been paid to the
			 concentration of these mortgages in neighborhoods that are largely
			 African-American, Latino, or both;
		Whereas some of the biggest lenders in minority
			 neighborhoods are mortgage companies that provide only subprime mortgages, not
			 full-service banks that do a range of lending;
		Whereas a 2006 study by the Center for Responsible Lending
			 (CRL), a nonprofit home ownership research group, concludes that
			 African-Americans and Latinos are more likely to be steered into high-risk
			 subprime mortgages;
		Whereas advocacy groups say poor and minority borrowers
			 who qualify for traditional mortgages are frequently nevertheless steered into
			 mortgages that reset automatically to much higher interest rates after a short
			 teaser period resulting in payment increases of hundreds of
			 dollars each month;
		Whereas these subprime mortgages are characterized by low
			 introductory interest rates, usually for the first 2 or 3 years
			 and these rates frequently rise rapidly in subsequent years;
		Whereas African-Americans and Latinos are getting charged
			 for more expensive mortgage loans than White borrowers, even when they have
			 equal credit histories;
		Whereas a nonprofit organization dedicated to eliminating
			 abusive financial practices examined 50,000 mortgages and discovered that the
			 two minority groups were almost a third more likely to pay more for a loan than
			 similarly situated White borrowers;
		Whereas the Center for Community Change reports that
			 African-American and Latino borrowers are more likely to recieve subprime loans
			 than White borrowers;
		Whereas Harvard Law School Professor Howell Jackson has
			 conducted research demonstrating racial disparities in loan costs due to
			 yield-spread premiums;
		Whereas Professor Jackson’s research has concluded that
			 African-Americans pay an additional up front charge averaging $474 per loan,
			 while Latinos pay an average additional $580 per loan on average;
		Whereas other causes of pricing disparities may include
			 the inconsistent application of objective pricing criteria, targeting of
			 families of color by higher rate lenders or brokers, and lack of investment by
			 lower cost lenders in minority communities;
		Whereas information from the United States Federal Reserve
			 demonstrates that African-Americans are 3.2 times more likely to receive a
			 subprime loan than White borrowers;
		Whereas in 2007, the number of homeowners defaulting on
			 subprime mortgages began to soar;
		Whereas it is estimated that as many as 2,200,000
			 households are at risk of defaulting on their subprime loans and losing their
			 homes;
		Whereas minorities are facing foreclosure or losing their
			 homes disproportionately; and
		Whereas Latino civil rights organizations say that this
			 discrimination affects the large wave of first-time and first-generation Latino
			 home buyers who are showing up in the housing market: Now, therefore, be
			 it
		
	
		That the Congress—
			(1)recognizes that for most types of subprime
			 mortgages, borrowers of color are more likely to receive higher rate loans and
			 there are many factors that have played roles in making these mortgages more
			 costly to these borrowers;
			(2)encourages fair
			 pricing of home mortgages that is based only on legitimate risk factors and
			 facilitates economic progress for all borrowers;
			(3)encourages lenders
			 to eliminate discretionary pricing in the subprime mortgage market and prompts
			 them to adopt transparent, market-driven prices for mortgages representing
			 similar risks;
			(4)encourages more
			 transparency by—
				(A)addressing yield-spread premiums in laws
			 designed to protect homeowners from abusive lending practices;
				(B)prohibiting
			 yield-spread premiums subprime and nontraditional home loans;
				(C)improving
			 transparency of yield-spread premiums by requiring brokers to explain to
			 applicants what the rate, payment, and fees on the loan could be with and
			 without the yield-spread premium;
				(D)following the trends
			 of the securities industry, holding lenders and brokers responsible for
			 providing loans that are suitable for a given borrower; and
				(E)prohibiting
			 prepayment penalties in subprime loans;
				(5)encourages preventing pricing
			 discrimination by requiring subprime lenders to disclose more detailed pricing
			 and underwriting information in their Home Mortgage Disclosure Act data;
			(6)encourages
			 regulators to report annually on the number of fair lending examinations
			 performed and for each examination provide publicly available information,
			 including—
				(A)identifying the indicators of potential
			 discriminatory activity, if any; and
				(B)identifying the
			 protected class or classes believed to be potentially disadvantaged by such
			 activity, and the outcome of each review;
				(7)encourages public and private partnerships
			 to ensure responsible investments are made in underserved communities;
			(8)recognizes that
			 policymakers should review whether lower cost lenders need additional
			 incentives to help meet the credit needs of communities of color;
			(9)upholds the laws
			 and regulations that prohibit predatory, irresponsible subprime lending and
			 have proven effective in reducing the number of abusive loans while maintaining
			 a vibrant market for subprime home loans;
			(10)urges
			 policymakers to endorse legislation that builds on the proven methods for
			 protecting families from abusive lending while retaining access to subprime
			 credit; and
			(11)urges policy
			 makers to oppose pre-emption of State and local laws designed to protect
			 homeowners.
			
